—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Queens County (Satterfield, J.), dated January 27, 2000, which denied her motion for summary judgment dismissing the complaint insofar as asserted on behalf of the infant plaintiff Jessica Savitt on the ground that the infant plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
In opposition to the defendant’s motion for summary judgment, the plaintiffs submitted sufficient evidence in the form of a chiropractor’s affidavit to raise a triable issue of fact as to whether the infant plaintiff sustained a serious injury within the meaning of Insurance Law § 5102 (d) (see, LoPinto v Guzzo, 274 AD2d 419; Mulvey v Berman, 271 AD2d 587; Hernandez v Burkitt, 271 AD2d 648). Mangano, P. J., S. Miller, McGinity, Luciano and Smith, JJ., concur.